Case 8:18-cr-00537-MSS-JSS Document 74 Filed 12/02/19 Page 1 of 2 PageID 180




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


  UNITED STATES OF AMERICA

  v.                                                      Case No. 8:18-cr-537-T-17JSS

  NICHOLAS BOLLMAN
               __ _                    /


                                           ORDER

            Before the Court is a Petition for Action on Conditions of Pretrial Release,

  which alleges that, while awaiting execution of his sentence, the Defendant violated a

  condition of his release that he not commit a federal, state, or local crime. The

  Court conducted a hearing on the matter, at which the Defendant admitted the

  violation. In light of this admission and for the reasons set forth on the record, the

  Court directs that the Defendant’s conditions of release be revoked and he be

  detained. See 18 U.S.C. §§ 3143(a)(1), 3148. Counsel may revisit the matter of the

  Defendant’s release by subsequent motion should the circumstances warrant such

  relief.

            Accordingly, the Defendant is hereby committed to the custody of the

  Attorney General or his designated representative for confinement in a corrections

  facility separate, to the extent practicable, from persons awaiting or serving sentences

  or being held in custody pending appeal.         The Defendant shall be afforded a

  reasonable opportunity for private consultation with counsel. On order of a court of
Case 8:18-cr-00537-MSS-JSS Document 74 Filed 12/02/19 Page 2 of 2 PageID 181




  the United States or upon request of an attorney for the government, the person in

  charge of the corrections facility shall deliver the Defendant to the United States

  Marshal for the purpose of an appearance in connection with a court proceeding.

        DONE and ORDERED in Tampa, Florida, this 2nd day of December 2019.




  Copies to:
  Counsel of Record
  Pretrial Services
  U.S. Marshal




                                           2
